DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 15/956,629 (“’629 Reissue Application” or “instant application”), having a filing date of 18 April 2018.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 9,317,646 (“’646 Patent”) titled “MASKS FORMED BASED ON INTEGRATED CIRCUIT LAYOUT DESIGN HAVING CELL THAT INCLUDES EXTENDED ACTIVE REGION”, which issued on 19 April 2016 with claims 1-20 (“issued claims”).  The application resulting in the ‘646 Patent was filed on 14 August 2015 and assigned U.S. patent application number 14/826,553 (“’553 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘646 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  


III. Priority
The ‘553 Application was a division of U.S. Application No. 13/779,104 (“parent application”), now U.S. Patent No. 9,123,565, which was filed on 27 February 2013.
The ‘553 application also claimed priority under 35 U.S.C. § 119(e) to U.S. Provisional Application 61/747,751, filed 31 December 2012.

As a reissue application, the instant application is entitled to the priority date of the ’646 Patent, the patent being reissued.  
That being the case, Applicant is entitled to a priority date of at least 27 February 2013, the effective filing date of the parent application, and possibly as early as 31 December 2012, to the extent that the claims are fully supported by the provisional application.  The priority dates will be determined on a claim-by-claim basis as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.


IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicant is acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicant’s Response
Applicant’s response (“Response”), filed 2 December 2021, included remarks and an amendment to the claims.  Claims 4, 14, 24, and 32 were amended.
The amendment is objected to, however, for failing to comply with the provisions of 37 C.F.R. § 1.173(d)(1), which requires that for reissue applications, subject matter to be omitted from the claims be indicated by enclosing such subject matter in brackets.  Applicants’ amendment has indicated such subject matter by strikethrough.  
Furthermore, the amendment fails to comply with the provisions of 37 C.F.R. § 1.173(c), which requires that amendments to the claims must be accompanied by an explanation of the support in the disclosure of the patent for the changes made.  In this case, claims 14 and 32 were amended to recite that the first and second power supply lines are indirectly coupled, as opposed to being separate from each other.  See MPEP § 1453.
Claims 1-40 remain pending in the application.
Also included in the Response was a Declaration of prior invention under 37 C.F.R. § 1.131(a), supported by three appendices.

VI. Response to Arguments
Applicants’ response included a number of arguments.  They are addressed in turn below.

Drawings
Applicants argue that in view of amendments to claims 14 and 32, the pending drawing objection should be withdrawn.  Because the meaning of the amended language is unclear (see section IX below), the drawing objection is provisionally withdrawn.

Claim Objections
In view of the amendment to claim 24, the pending objection to this claim is withdrawn.  However, the amendment to claim 4 failed to correct the informality.  This objection is maintained.

Claim Rejections under 35 U.S.C. §§ 102 & 103
Applicants argue that in view of the § 1.131(a) declaration, the Kamal reference fails to qualify as prior art, and the claim rejections should therefore be withdrawn.
maintained.

VII. Declaration under 37 C.F.R. § 1.131(a)
The Declaration filed on 2 December 2021 under 37 CFR § 1.131 has been considered but is ineffective to overcome the Kamal reference.

Formal Requirements of a Declaration
From MPEP § 715.04:

Affidavits or declarations filed under 37 CFR 1.131 to overcome a rejection under pre-AIA  35 U.S.C. 102 or 103 must be made by either:
(A) All the inventors of the subject matter claimed.
(B) Less than all named inventors of an application if it is shown by affidavit or declaration that less than all named inventors of an application invented the subject matter of the claim or claims under rejection. For example, one of two joint inventors is accepted where it is shown that one of the joint inventors is the sole inventor of the claim or claims under rejection.
(C) For affidavits and declarations submitted in an application filed before September 16, 2012, a joint inventor or assignee under pre-AIA  37 CFR 1.47 if a petition under pre-AIA  37 CFR 1.47 was granted or the application was accepted under pre-AIA  37 CFR 1.42 or 1.43.
(D) For affidavits and declarations in applications filed before September 16, 2012, the legal representative of a deceased, insane or otherwise legally incapacitated inventor under pre-AIA  37 CFR 1.42 or 1.43.
(E) For affidavits and declarations submitted in applications filed on or after September 16, 2012, the party qualified under 37 CFR 1.42 or 1.46.
(F) The assignee or other party in interest when it is not possible to produce the affidavit or declaration of the inventor. Ex parte Foster, 1903 C.D. 213, 105 OG 261 (Comm’r Pat. 1903).
(G) The owner of the patent under reexamination.
For affidavits and declarations submitted in applications filed before September 16, 2012, where one or more of the named inventors of the subject matter of the rejected claim(s) (who had originally signed the oath or declaration for patent application under 37 CFR 1.63) is thereafter unavailable to sign an affidavit or declaration under 37 CFR 1.131(a), the affidavit or declaration under 37 CFR 1.131(a) may be signed by the remaining joint inventors provided a petition under 37 CFR 1.183 requesting waiver of the signature of the unavailable inventor is submitted with the affidavit or declaration under 37 CFR 1.131(a). Proof that the non-signing inventor is unavailable or cannot be found (similar to the proof required for a petition under pre-AIA  37 CFR 1.47) must be submitted with the petition under 37 CFR 1.183 (see MPEP § 409.03(d)). Petitions under 37 CFR 1.183 are decided by the Office of Petitions (see MPEP § 1002.02(b)).


As stated above in (A) and (B), a proper declaration under C.F.R. § 1.131(a) requires the declaration be submitted either by all inventors, or by a subset of the inventors if it is shown by affidavit or declaration that the claimed subject matter was 
The declaration is therefore improper, and is ineffective to disqualify the Kamal reference as prior art.
In order to advance prosecution of the application, however, the Office will proceed to consider the merits of the declaration.

Allegation of FACTS
MPEP § 715.07(I) states, inter alia, 
The essential thing to be shown under 37 CFR § 1.131(a) is priority of invention and this may be done by any satisfactory evidence of the fact.  FACTS, not conclusions, must be alleged.  Evidence in the form of exhibits may accompany the affidavit or declaration.  Each exhibit relied upon should be specifically referred to in the affidavit or declaration, in terms of what it is relied upon to show.

A general allegation that the invention was completed prior to the date of the reference is not sufficient. Similarly, a declaration by the inventor to the effect that his or her invention was conceived or reduced to practice prior to the reference date, without a statement of facts demonstrating the correctness of this conclusion, is insufficient to satisfy 37 CFR 1.131(a). "An inventor cannot rely on uncorroborated testimony to establish a prior invention date." In re NTP, Inc., 654 F.3d 1279, 1291, 99 USPQ2d 1481, 1488 (Fed. Cir. 2011).

In re Steed, 802 F.3d 1311, 1316, 116 USPQ2d 1760 (Fed. Cir. 2015).

The affidavit or declaration and exhibits must clearly explain which facts or data applicant is relying on to show completion of his or her invention prior to the particular date. Specifically, "[t]he burden of showing actual reduction of practice is on the party seeking its benefit." In re Steed, 802 F.3d 1311, 1317-18, 116 USPQ2d 1760 (Fed. Cir. 2015)(citing to In re NTP, Inc., 654 F.3d 1279, 1291, 99 USPQ2d 1481, 1488 (Fed. Cir. 2011)). Vague and general statements in broad terms about what the exhibits describe along with a general assertion that the exhibits describe a reduction to practice "amounts essentially to mere pleading, unsupported by proof or a showing of facts" and, thus, does not satisfy the requirements of 37 CFR 1.131(b).  In re Borkowski, 505 F.2d 713, 184 USPQ 29 (CCPA 1974). Applicant must give a clear explanation of the exhibits pointing out exactly what facts are established and relied on by applicant. 505 F.2d at 718-19, 184 USPQ at 33. See also In re Harry, 333 F.2d 920, 142 USPQ 164 (CCPA 1964) (Affidavit "asserts that facts exist but does not tell what they are or when they occurred.").


Conception
From MPEP § 715.07 (III):

(A) reduction to practice of the invention prior to the effective date of the reference; or 
(B) conception of the invention prior to the effective date of the reference coupled with due diligence from prior to the reference date to a subsequent (actual) reduction to practice; or 
(C) conception of the invention prior to the effective date of the reference coupled with due diligence from prior to the reference date to the filing date of the application (constructive reduction to practice).


Conception is the mental part of the inventive act, but it must be capable of proof, as by drawings, complete disclosure to another person, etc. In Mergenthaler v. Scudder, 1897 C.D. 724, 81 O.G. 1417 (D.C. Cir. 1897), it was established that conception is more than a mere vague idea of how to solve a problem; the means themselves and their interaction must be comprehended also.

From MPEP § 2138.04:

Townsend v. Smith, 36 F.2d 292, 295, 4 USPQ 269, 271 (CCPA 1929). "[C]onception is established when the invention is made sufficiently clear to enable one skilled in the art to reduce it to practice without the exercise of extensive experimentation or the exercise of inventive skill." Hiatt v. Ziegler, 179 USPQ 757, 763 (Bd. Pat. Inter. 1973). Conception has also been defined as a disclosure of an invention which enables one skilled in the art to reduce the invention to a practical form without "exercise of the inventive faculty." Gunter v. Stream, 573 F.2d 77, 197 USPQ 482 (CCPA 1978). See also Coleman v. Dines, 754 F.2d 353, 224 USPQ 857 (Fed. Cir. 1985) (It is settled that in establishing conception a party must show possession of every feature recited in the count, and that every limitation of the count must have been known to the inventor at the time of the alleged conception. Conception must be proved by corroborating evidence.); Hybritech Inc. v. Monoclonal Antibodies Inc., 802 F. 2d 1367, 1376, 231 USPQ 81, 87 (Fed. Cir. 1986) (Conception is the "formation in the mind of the inventor, of a definite and permanent idea of the complete and operative invention, as it is hereafter to be applied in practice."); Hitzeman v. Rutter, 243 F.3d 1345, 58 USPQ2d 1161 (Fed. Cir. 2001) (Inventor’s "hope" that a genetically altered yeast would produce antigen particles having the particle size and sedimentation rates recited in the claims did not establish conception, since the inventor did not show that he had a "definite and permanent understanding" as to whether or how, or a reasonable expectation that, the yeast would produce the recited antigen particles.); Staehelin v. Secher, 24 USPQ2d 1513, 1522 (Bd. Pat. App. & Inter. 1992) ("evidence of conception naming only one of the actual inventive entity inures to the benefit of and serves as evidence of conception by the complete inventive entity").


As evidence, applicants have submitted Appendix C, a copy of drawings that were prepared prior to 7 November 2012, based upon an invention disclosure that was submitted for the drafting of a patent application.
The drawings closely resemble the drawings that were included as part of the disclosure of U.S. provisional patent application 61/747,751, filed 31 December 2012, as well as subsequent applications 13/779,104 and 14/826,553.  
The Office concludes that the evidence provided, if submitted as part of a proper § 1.131 declaration, would be sufficient to support a conception date prior to 7 November 2012.

Diligence
From MPEP § 715.07(a):
Where conception occurs prior to the date of the reference, but reduction to practice is afterward, it is not enough merely to allege that applicant or patent owner had been diligent.  Rather, applicant must show evidence of facts establishing diligence.

What is meant by diligence is brought out in Christie v. Seybold, 1893 C.D. 515, 64 O.G. 1650 (6th Cir. 1893).  In patent law, an inventor is either diligent at a given time or he is not diligent; there are no degrees of diligence. An applicant may be diligent within the meaning of the patent law when he or she is doing In re Nelson, 420 F.2d 1079, 164 USPQ 458 (CCPA 1970).  Diligence must be judged on the basis of the particular facts in each case.  See MPEP § 2138.06 for a detailed discussion of the diligence requirement for proving prior invention.
Under 37 CFR 1.131(a), the critical period in which diligence must be shown begins just prior to the effective date of the reference or activity and ends with the date of a reduction to practice, either actual or constructive (i.e., filing a United States patent application).  Note, therefore, that only diligence before reduction to practice is a material consideration.  Any lack of due diligence between an actual reduction to practice of an invention and the filing of an application thereon is not relevant to the sufficiency of an affidavit or declaration under 37 CFR 1.131(a).


With respect to attorney diligence in the preparation of a patent application, MPEP § 2138.06(IV) states:
The diligence of attorney in preparing and filing patent application inures to the benefit of the inventor. Conception was established at least as early as the date a draft of a patent application was finished by a patent attorney on behalf of the inventor. Conception is less a matter of signature than it is one of disclosure. Attorney does not prepare a patent application on behalf of particular named persons, but on behalf of the true inventive entity. Six days to execute and file application is acceptable. Haskell v. Coleburne, 671 F.2d 1362, 213 USPQ 192, 195 (CCPA 1982). See also Bey v. Kollonitsch, 806 F.2d 1024, 231 USPQ 967 (Fed. Cir. 1986) (Reasonable diligence is all that is required of the attorney. Reasonable diligence is established if attorney worked reasonably hard on the application during the continuous critical period. If the attorney has a reasonable backlog of unrelated cases which the attorney takes up in chronological order and carries out Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1009, 120 USPQ2d 1605, 1609 (Fed. Cir. 2016).

In this case, declarant Zhuang has stated (at paragraph 4 of the declaration) that it is his ‘understanding’ that the invention disclosure was provided to outside patent counsel for the preparation of a patent application prior to 7 November 2012, that counsel had a reasonable workload, that the case was taken up in the ordinary course of business, and that counsel worked on the draft of an application until it was finalized and filed with the USPTO as a provisional patent application on 31 December 2012.  
However, this fails to constitute evidence that outside patent counsel was in fact diligent in the preparation and filing of the provisional patent application.  Declarant’s ‘understanding’ fails to reflect first-hand knowledge of facts supporting outside patent counsel’s alleged diligence, but instead constitutes mere speculation that such diligence was maintained.  Evidence supporting these allegations, such as a timeline of events leading to constructive reduction to practice, is required in order to demonstrate diligence during the critical period.

Reduction to Practice
Regarding reduction to practice, MPEP § 715.07 states:

In general, proof of actual reduction to practice requires a showing that the apparatus actually existed and worked for its intended purpose.


From MPEP § 2138.05:


Reduction to practice may be an actual reduction or a constructive reduction to practice which occurs when a patent application on the claimed invention is filed.  The filing of a patent application serves as conception and constructive reduction to practice of the subject matter described in the application.  Thus the inventor need not provide evidence of either conception or actual reduction to practice when relying on the content of the patent application.  Hyatt v. Boone, 146 F.3d 1348, 1352, 47 USPQ2d 1128, 1130 (Fed. Cir. 1998).


In this case, constructive reduction to practice occurred upon the filing of U.S. Provisional Patent Application 61/747,751 on 31 December 2012.



Even were the declaration to be properly submitted, it would fail to establish that the claimed invention was conceived prior to the critical period and diligently reduced to practice thereafter.  As such, the declaration is insufficient to establish invention prior to the Kamal reference relied upon in the rejections of record.  The rejections are maintained.

VIII. Claim Objections
Claims 4 is objected to because of the following informalities:
This claim includes “the second gate strips”.  This limitation should be “the second gate strip”.
Furthermore, the claim also recites “active gate strip”, which should be “active gate strips”, as originally claimed.

IX. Claim Rejections – 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Amended claims 14 and 32 now recite that the first and second power supply lines are ‘indirectly electrically coupled’.  After a review of Applicant’s disclosure, there does not appear to be support for this claimed feature.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims have been amended to include the limitation that the first and second power supply lines are ‘indirectly electrically coupled.’  However, the meaning of this term, and how it distinguishes from supply lines that are simply ‘electrically coupled’ is unclear, particularly in light of Applicants previous statement that with respect to Fig. 9, one of ordinary skill in the art would recognize that since both VSS lines carry a reference voltage (e.g., ground), “the two VSS lines are electrically coupled to one another.”  Applicants’ response, 22 June 2021, page 14.
Put another way, if two power supply lines are “electrically coupled”, it is unclear how such an electrical coupling can be deemed “indirect”, since the meaning of “electrically coupled” would be understood by an ordinary artisan to mean that there is an actual direct electrical connection between the power supply lines.

X. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 7, 8, 21-24, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated U.S. Patent Application Publication 2014/0124868 by Kamal et al. (“Kamal”).

Claim 1
Kamal teaches a set of masks corresponding to an integrated circuit layout as claimed, the integrated circuit layout comprising:
a) a first cell (see left side standard cell, Fig. 4A) comprising a first transistor region (see upper p-type diffusion area 202 where it overlaps with first cell) and a second transistor region (see lower n-type diffusion area 202 where it overlaps with first cell); 

    PNG
    media_image1.png
    437
    472
    media_image1.png
    Greyscale
 
b) a second cell (see right side standard cell, Fig. 4A) comprising a third transistor region (see upper p-type diffusion area 202 where it overlaps with second cell) and a fourth transistor region (see lower n-type diffusion area 202 where it overlaps with second cell); wherein
the first cell and the second cell adjoin each other at side cell boundaries thereof (see Fig. 4A as well as disclosure at ¶ [0024] that two asymmetric cells 200 and 400 are placed adjacent to each other);
d) the first transistor region and the third transistor region are formed in a first continuous active region (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]);
e) the second transistor region and the fourth transistor region are formed in a second continuous active region (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]); and
f) a middle gate strip extending from the first transistor region to the second transistor region, along a line at which the first cell adjoins the second cell (see disclosure that because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]); wherein
the set of masks is formed based on the integrated circuit layout (see disclosure of a design workstation used for circuit, layout, and logic design of a semiconductor component, including storage medium 704 for recording data specifying logic circuit configurations, pattern data for photolithography masks, or mask pattern data for serial write tools such as electron beam lithography, ¶¶ [0033] and [0034]).

Claim 2
Kamal additionally teaches the set of masks of claim 1, wherein the first cell further comprises:
a) a first gate strip (see crosshatched polyline gate strip in first cell); and
b) upper and lower cell boundaries on opposite ends of the first cell (see top and bottom cell boundaries, Fig. 4A); wherein
c) the side cell boundaries are parallel to the first gate strip (see left and right cell boundaries oriented vertically, parallel to the first gate strip, Fig. 4A);
d) the first transistor region comprises a first PMOS transistor comprising a first portion of the first gate strip as a first gate, a first source region and a first drain region adjacent to the first gate (see upper p-type diffusion area 202 where it overlaps with first cell; see also ¶¶ [0019] and [0021]); and
the second transistor region comprises a first NMOS transistor comprising a second portion of the first gate strip as a second gate, and a second source region and a second drain region adjacent to the second gate (see lower n-type diffusion area 202 where it overlaps with first cell; see also ¶¶ [0019] and [0021]).

Claim 3
Kamal additionally teaches the set of masks of claim 2, wherein the second cell further comprises:
a) a second gate strip parallel to the first gate strip (see crosshatched polyline gate strip in second cell);
b) upper and lower cell boundaries on opposite ends of the second cell (see top and bottom cell boundaries, Fig. 4A); wherein
c) the third transistor region comprises a second PMOS transistor comprising a first portion of the second gate strip as a third gate, a third source region and a third drain region adjacent to the third gate (see upper p-type diffusion area 202 where it overlaps with second cell; see also ¶¶ [0019] and [0021]); and
d) the fourth transistor region comprises a second NMOS transistor comprising a second portion of the second gate strip as a fourth gate, and a fourth source region and a fourth drain region adjacent to the fourth gate (see lower n-type diffusion area 202 where it overlaps with second cell; see also ¶¶ [0019] and [0021]).

Claim 4
Kamal additionally teaches the set of masks of claim 3, wherein the first gate strip and the second gate strips are active gate strip and the middle gate strip is a dummy gate strip (see disclosure that each standard cell includes a polyline gate above each diffusion area to create a semiconductor device, ¶ [0005]; see also disclosure that with respect to Fig. 4A, because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]).

Claim 7
Kamal additionally teaches the set of masks of claim 1, wherein the first cell further comprises a first dummy gate strip along the side cell boundary opposite to the middle gate strip and the second cell further comprises a second dummy gate strip along the side cell boundary opposite to the middle gate strip (see dummy gate 

Claim 8
Kamal additionally teaches the set of masks of claim 1, wherein 
a) the first continuous active region extends to the side cell boundaries of the first cell (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]); and
b) the second continuous active region extends to the side cell boundaries of the second cell (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]).

Claim 21
Kamal teaches a device as claimed, comprising:
) a first cell (see left side standard cell, Fig. 4A) comprising a first transistor region (see upper p-type diffusion area 202 where it overlaps with first cell) and a second transistor region (see lower n-type diffusion area 202 where it overlaps with first cell); 

    PNG
    media_image1.png
    437
    472
    media_image1.png
    Greyscale
 
b) a second cell (see right side standard cell, Fig. 4A) comprising a third transistor region (see upper p-type diffusion area 202 where it overlaps with second cell) and a fourth transistor region (see lower n-type diffusion area 202 where it overlaps with second cell); wherein
the first cell and the second cell adjoin each other at side cell boundaries thereof (see Fig. 4A as well as disclosure at ¶ [0024] that two asymmetric cells 200 and 400 are placed adjacent to each other);
d) the first transistor region and the third transistor region are formed in a first continuous active region (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]);
e) the second transistor region and the fourth transistor region are formed in a second continuous active region (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]); and
f) a middle gate strip extending from the first transistor region to the second transistor region, along a line at which the first cell adjoins the second cell (see disclosure that because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]).

Claim 22
Kamal additionally teaches the device of claim 21, wherein the first cell further comprises:
a) a first gate strip (see crosshatched polyline gate strip in first cell); and
b) upper and lower cell boundaries on opposite ends of the first cell (see top and bottom cell boundaries, Fig. 4A); wherein
c) the side cell boundaries are parallel to the first gate strip (see left and right cell boundaries oriented vertically, parallel to the first gate strip, Fig. 4A);
d) the first transistor region comprises a first PMOS transistor comprising a first portion of the first gate strip as a first gate, a first source region and a first drain region adjacent to the first gate (see upper p-type diffusion area 202 where it overlaps with first cell; see also ¶¶ [0019] and [0021]); and
e) the second transistor region comprises a first NMOS transistor comprising a second portion of the first gate strip as a second gate, and a second source region and a second drain region adjacent to the second gate (see lower n-type diffusion area 202 where it overlaps with first cell; see also ¶¶ [0019] and [0021]).

Claim 23
Kamal additionally teaches the device of claim 22, wherein the second cell further comprises:
a) a second gate strip parallel to the first gate strip (see crosshatched polyline gate strip in second cell);
b) upper and lower cell boundaries on opposite ends of the second cell (see top and bottom cell boundaries, Fig. 4A); wherein
c) the third transistor region comprises a second PMOS transistor comprising a first portion of the second gate strip as a third gate, a third source region and a third drain region adjacent to the third gate (see upper p-type diffusion area 202 where it overlaps with second cell; see also ¶¶ [0019] and [0021]); and
d) the fourth transistor region comprises a second NMOS transistor comprising a second portion of the second gate strip as a fourth gate, and a fourth source region and a fourth drain region adjacent to the fourth gate (see lower n-type diffusion area 202 where it overlaps with second cell; see also ¶¶ [0019] and [0021]).

Claim 24
Kamal additionally teaches the device of claim 23, wherein the first gate strip and the second gate strip are active gate strips and the middle gate strip is a dummy gate strip (see disclosure that each standard cell includes a polyline gate above each diffusion area to create a semiconductor device, ¶ [0005]; see also disclosure that with respect to Fig. 4A, because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]).

Claim 39
Kamal additionally teaches the device of claim 21, wherein the first cell further comprises a first dummy gate strip along the side cell boundary opposite to the middle gate strip and the second cell further comprises a second dummy gate strip along the side cell boundary opposite to the middle gate strip (see dummy gate strips on the left side boundary of the first cell and on the right side boundary of the second cell, Fig. 4A).

Claim 40
Kamal additionally teaches the device of claim 21, wherein 
a) the first continuous active region extends to the side cell boundaries of the first cell (see disclosure that because the diffusion areas 202 of each cell 200 and 400 
b) the second continuous active region extends to the side cell boundaries of the second cell (see disclosure that because the diffusion areas 202 of each cell 200 and 400 extend beyond the cell boundaries 210 of each cell 200 and 400, the diffusion areas 202 of each cell 200 and 400 couple with each other [thus forming the claimed continuous active region, ¶ [0024]).


XI. Rejections under 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 5, 6, 25, and 26 are rejected under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent Application Publication 2014/0124868 by Kamal et al. (“Kamal”) as applied Hamada”). 

Claim 5
Kamal teaches the set of masks of claim 3, but fails to disclose the details of the first and second power supply lines.

Hamada, however, teaches or suggests a set of masks wherein the integrated circuit layout further comprises:
a) a first power supply line extending across the upper cell boundaries of the first cell and the second cell (see power supply wiring 101 at upper borderlines 100a, Figs. 1, 3-7, 9, 10, and 12); and
b) a second power supply line extending across the lower cell boundaries of the first cell and the second cell (see ground wiring 102 at lower borderlines 100a, Figs 1, 3-7, 9, 10, and 12); wherein
c) the first power supply line is electrically coupled to the first source region and the third source region and the second power supply line is electrically coupled to the second source region and the fourth source region (see discussion of the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include first and second power lines as taught by Hamada in the masks of Kamal, since it is a convenient and standard geometry for providing the power and ground lines necessary for driving standard cells of integrated circuits (see col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the first and second power supply lines to drive the disclosed standard cell layout, it would have been obvious to try the claimed layout solution as taught by Hamada.

Claim 6
Kamal in view of Hamada teaches or suggests the set of masks of claim 5, wherein:
a) an upper portion of the middle gate strip, the first drain region, and the third source region form a parasitic transistor (see, e.g., Hamada, Fig. 1 and column 4, a (or 9b) and diffused regions 2 form the dummy PMOS transistor 10a (or 10b), which represents a parasitic transistor that is “turned off” with a connection to the first power supply line 101);
b) a lower portion of the middle gate strip, the second drain region, and the fourth source region form a parasitic transistor (see, e.g., Hamada, Fig. 1, column 4, lines 60-67 and column 5, lines 4-20, describing that the lower gate electrode 11a (or 11b) and diffused regions 5 form the dummy NMOS transistor 12a (or 12b), which represents a parasitic transistor that is “turned off” with the connection to the second power supply line 102);
c) the upper portion of the middle gate strip is electrically coupled to the first power supply line (see, e.g., Hamada, Fig. 1 and column 4, lines 40-47, describing that the upper gate electrode 9a (or 9b) is connected to the first power supply line 101); and
d) the lower portion of the middle gate strip is electrically coupled to the second power supply line (see, e.g., Hamada, Fig. 1 and column 5, lines 4-11, describing that the lower gate electrode 11a (or 11b) is connected to the second power supply line 102).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Hamada suggests, would have been prompted to include power connections to the respective middle gate strip portions to Hamada, col. 5, lines 24-40).
Thus, including power connections to the respective middle gate strip portions in order to turn off the respective transistors would have been obvious to those of ordinary skill in the art.

Claim 25
Kamal teaches the device of claim 23, but fails to disclose the details of the first and second power supply lines.

Hamada, however, teaches or suggests a device further comprising:
a) a first power supply line extending across the upper cell boundaries of the first cell and the second cell (see power supply wiring 101 at upper borderlines 100a, Figs. 1, 3-7, 9, 10, and 12); and
b) a second power supply line extending across the lower cell boundaries of the first cell and the second cell (see ground wiring 102 at lower borderlines 100a, Figs 1, 3-7, 9, 10, and 12); wherein
the first power supply line is electrically coupled to the first source region and the third source region and the second power supply line is electrically coupled to the second source region and the fourth source region (see discussion of the connections between the power supply wiring and respective source regions and between ground wiring and respective source regions, col. 4, lines 15-23 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include first and second power lines as taught by Hamada in the device of Kamal, since it is a convenient and standard geometry for providing the power and ground lines necessary for driving standard cells of integrated circuits (see col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting device amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the first and second power supply lines to drive the disclosed standard cell layout, it would have been obvious to try the claimed layout solution as taught by Hamada.

Claim 26
Kamal in view of Hamada teaches or suggests the device of claim 25, wherein:
 an upper portion of the middle gate strip, the first drain region, and the third source region form a parasitic transistor (see, e.g., Hamada, Fig. 1 and column 4, lines 27-35 and 40-56, describing that the upper gate electrode 9a (or 9b) and diffused regions 2 form the dummy PMOS transistor 10a (or 10b), which represents a parasitic transistor that is “turned off” with a connection to the first power supply line 101);
b) a lower portion of the middle gate strip, the second drain region, and the fourth source region form a parasitic transistor (see, e.g., Hamada, Fig. 1, column 4, lines 60-67 and column 5, lines 4-20, describing that the lower gate electrode 11a (or 11b) and diffused regions 5 form the dummy NMOS transistor 12a (or 12b), which represents a parasitic transistor that is “turned off” with the connection to the second power supply line 102);
c) the upper portion of the middle gate strip is electrically coupled to the first power supply line (see, e.g., Hamada, Fig. 1 and column 4, lines 40-47, describing that the upper gate electrode 9a (or 9b) is connected to the first power supply line 101); and
d) the lower portion of the middle gate strip is electrically coupled to the second power supply line (see, e.g., Hamada, Fig. 1 and column 5, lines 4-11, describing that the lower gate electrode 11a (or 11b) is connected to the second power supply line 102).
Hamada suggests, would have been prompted to include power connections to the respective middle gate strip portions to turn off the respective transistors, in order to suppress leakage current by providing insulation between the standard cells and their adjacent standard cells (see, e.g., Hamada, col. 5, lines 24-40).
Thus, including power connections to the respective middle gate strip portions in order to turn off the respective transistors would have been obvious to those of ordinary skill in the art.

Claims 9, 10, 27, and 28 are rejected under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent Application Publication 2014/0124868 by Kamal et al. (“Kamal”) in view of U.S. Pub. No. 2011/0147765 to Huang et al. (“Huang”).  

Claim 9
Kamal teaches a set of masks corresponding to an integrated circuit layout substantially as claimed, the integrated circuit layout comprising:
) a first cell (see left side standard cell, Fig. 4A) comprising a first active region (see upper p-type diffusion area 202 where it overlaps with first cell) and a first side boundary (see right side boundary of first cell); 

    PNG
    media_image2.png
    437
    472
    media_image2.png
    Greyscale

b) a second cell (see right side standard cell, Fig. 4A) comprising a second active region (see upper p-type diffusion area 202 where it overlaps with second cell) and a second side boundary along the first side boundary (see left side boundary of second cell); 
a first gate strip in the first cell parallel to the first side boundary and overlying the first active region (see crosshatched polyline gate strip oriented vertically through the first cell and parallel to right side boundary of the first cell);
d) a second gate strip in the second cell parallel to the second side boundary and overlying the second active region (see crosshatched polyline gate strip oriented vertically through the second cell and parallel to left side boundary of the second cell);
e) a dummy gate strip parallel to and between the first gate strip and the second gate strip (see disclosure that because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]); wherein
f) the set of masks is formed based on the integrated circuit layout (see disclosure of a design workstation used for circuit, layout, and logic design of a semiconductor component, including storage medium 704 for recording data specifying logic circuit configurations, pattern data for photolithography masks, or mask pattern data for serial write tools such as electron beam lithography, ¶¶ [0033] and [0034]).

Kamal does not explicitly disclose an integrated circuit layout wherein the dummy gate strip overlies one of the first active region or the second active region.

Huang, however, discloses an integrated circuit layout wherein the dummy gate strip overlies one of the first active region or the second active region (see disclosure of NMOS transistors 102 and 104 formed within active regions 106 and 108 and PMOS transistors 202 and 204 formed within active regions 206 and 208, Figs. 1 and 2 and ¶¶ [0008] and [0016]; see also disclosure that dummy gate structures 130 and 230 are formed within the active regions, and that an edge of the active region is extended “such that it directly underlies” the dummy gate structures, improving device performance, ¶¶ [0014] and [0021]).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to implement the dummy gate strip of Kamal over the first active region or the second active region so as to further improve device performance.
Thus, a dummy gate strip parallel to and between the first gate strip and the second gate strip, wherein the dummy gate strip overlies one of the first active region or the second active region, would have been obvious to those of ordinary skill in the art.

Claim 10
Kamal in view of Huang teaches or suggests the set of masks of claim 9, wherein:
 the first cell further comprises a third active region (see lower n-type diffusion area 202 where it overlaps with first cell, Kamal, Fig. 4A),
b) the second cell further comprises a fourth active region (see lower n-type diffusion area 202 where it overlaps with second cell, Kamal, Fig. 4A),
c) when the dummy gate strip overlies the first active region, the dummy gate strip also overlies the third active region (see, e.g., Kamal, Fig. 4A, showing that the first and third active regions are aligned such that the dummy gate strip would overlie both), and
d) when the dummy gate strip overlies the second active region, the dummy gate strip also overlies the fourth active region (see, e.g., Kamal, Fig. 4A, showing that the second and fourth active regions are aligned such that the dummy gate strip would overlie both).

Claim 27
Kamal teaches a device substantially as claimed, comprising:
a) a first cell (see left side standard cell, Fig. 4A) comprising a first active region (see upper p-type diffusion area 202 where it overlaps with first cell) and a first side boundary (see right side boundary of first cell); 

    PNG
    media_image2.png
    437
    472
    media_image2.png
    Greyscale

b) a second cell (see right side standard cell, Fig. 4A) comprising a second active region (see upper p-type diffusion area 202 where it overlaps with second cell) and a second side boundary along the first side boundary (see left side boundary of second cell); 
c) a first gate strip in the first cell parallel to the first side boundary and overlying the first active region (see crosshatched polyline gate strip oriented vertically through the first cell and parallel to right side boundary of the first cell);
a second gate strip in the second cell parallel to the second side boundary and overlying the second active region (see crosshatched polyline gate strip oriented vertically through the second cell and parallel to left side boundary of the second cell);
e) a dummy gate strip parallel to and between the first gate strip and the second gate strip (see disclosure that because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]).

Kamal does not explicitly disclose a device wherein the dummy gate strip overlies one of the first active region or the second active region.

Huang, however, discloses a device wherein the dummy gate strip overlies one of the first active region or the second active region (see disclosure of NMOS transistors 102 and 104 formed within active regions 106 and 108 and PMOS transistors 202 and 204 formed within active regions 206 and 208, Figs. 1 and 2 and ¶¶ [0008] and [0016]; see also disclosure that dummy gate structures 130 and 230 are formed within the active regions, and that an edge of the active region is extended “such that it directly 
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to implement the dummy gate strip of Kamal over the first active region or the second active region so as to further improve device performance.
Thus, a dummy gate strip parallel to and between the first gate strip and the second gate strip, wherein the dummy gate strip overlies one of the first active region or the second active region, would have been obvious to those of ordinary skill in the art.

Claim 28
Kamal in view of Huang teaches or suggests the device of claim 27, wherein:
a) the first cell further comprises a third active region (see lower n-type diffusion area 202 where it overlaps with first cell, Kamal, Fig. 4A),
b) the second cell further comprises a fourth active region (see lower n-type diffusion area 202 where it overlaps with second cell, Kamal, Fig. 4A),
c) when the dummy gate strip overlies the first active region, the dummy gate strip also overlies the third active region (see, e.g., Kamal, Fig. 4A, showing that the 
d) when the dummy gate strip overlies the second active region, the dummy gate strip also overlies the fourth active region (see, e.g., Kamal, Fig. 4A, showing that the second and fourth active regions are aligned such that the dummy gate strip would overlie both).

Claims 11-14 and 29-32 are rejected under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent Application Publication 2014/0124868 by Kamal et al. (“Kamal”) in view of U.S. Pub. No. 2011/0147765 to Huang et al. (“Huang”) as applied to claims 9, 10, 27, and 28 above, and further in view of U.S. Patent No. 7,679,106 to Hamada (“Hamada”).

Claim 11
Kamal and Huang teach the set of masks of claim 9, but fails to disclose the details of the first power supply line.

Hamada, however, teaches or suggests a set of masks wherein the integrated circuit layout further comprises a first power supply line along a direction perpendicular to the dummy gate strip (see power supply wiring 101 of standard cell 1 the first active region comprises a first source region electrically coupled to the first power supply line (see discussion of the connections between the power supply wiring and respective source regions, col. 4, lines 15-23 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a first power line as taught by Hamada in the masks of Kamal and Huang, since it is a convenient and standard geometry for providing the power line necessary for driving standard cells of integrated circuits (see col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the first power supply line to drive the disclosed standard cell layout, it would have been obvious to try the claimed layout solution as taught by Hamada.

Claim 12
Kamal and Huang teach the set of masks of claim 11, but fails to disclose the details of the second power supply line.

Hamada, however, teaches or suggests a set of masks wherein the integrated circuit layout further comprises a second power supply line along a direction perpendicular to the dummy gate strip (see ground wiring 102 at lower borderlines 100a, Figs 1, 3-7, 9, 10, and 12; alternately see power supply wiring 101 of adjacent standard cell 1b at upper borderlines 100a, Figs. 1, 3-7, 9, 10, and 12), wherein the second active region comprises a second source region electrically coupled to the second power supply line (see discussion of the connections between the power supply wiring and respective source regions and between ground wiring and respective source regions, col. 4, lines 15-23 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second power line as taught by Hamada in the masks of Kamal and Huang, since it is a convenient and standard geometry for providing the power and ground lines necessary for driving standard cells of integrated circuits (see col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the second power supply line to drive the disclosed standard cell Hamada.

Claim 13
Kamal, Huang and Hamada teach the set of masks of claim 12, wherein the first power supply line is electrically coupled to the second power supply line (see embodiment of Hamada whereby first power supply line 101 of standard cell 1 is electrically coupled to second power supply line 101 of adjacent standard cell 1b, through contacts 213a and 213b, Fig. 3, or through contacts 413a and 413b, Fig. 5, or through contacts 214a and 214b, Fig. 6, or through contacts 613a and 613b, Fig. 9).
Since both first and second power supply lines carry a reference voltage (i.e., VDD), an ordinary artisan would recognize that the two power supply lines are electrically coupled to one another.

It would have been obvious to one of ordinary skill in the art at the time of the invention to electrically couple a first and second power line, since it is a convenient and standard geometry for providing the power and ground lines necessary for driving standard cells of integrated circuits (see Hamada col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
Hamada.


Claim 14
Kamal, Huang and Hamada teach the set of masks of claim 12, wherein the first power supply line is indirectly electrically coupled to the second power supply line (see embodiment of Hamada whereby first power supply line 101 of standard cell 1 is indirectly electrically coupled to second power supply line 101 of adjacent standard cell 1b, through contacts 213a and 213b, Fig. 3, or through contacts 413a and 413b, Fig. 5, or through contacts 214a and 214b, Fig. 6, or through contacts 613a and 613b, Fig. 9).
Since both first and second power supply lines carry a reference voltage (i.e., VDD), an ordinary artisan would recognize that the two power supply lines are indirectly electrically coupled to one another.

Hamada col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the first and second power supply lines to drive the disclosed standard cell layout, it would have been obvious to try the claimed layout solution as taught by Hamada.

Claim 29
Kamal and Huang teach the device of claim 27, but fails to disclose the details of the first power supply line.

Hamada, however, teaches or suggests a device wherein the integrated circuit layout further comprises a first power supply line along a direction perpendicular to the dummy gate strip (see power supply wiring 101 of standard cell 1 at upper borderlines 100a, Figs. 1, 3-7, 9, 10, and 12), wherein the first active region comprises a first source region electrically coupled to the first power supply line (see discussion of the connections between the power supply wiring and respective source regions, col. 4, lines 15-23 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a first power line as taught by Hamada in the masks of Kamal and Huang, since it is a convenient and standard geometry for providing the power line necessary for driving standard cells of integrated circuits (see col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the first power supply line to drive the disclosed standard cell layout, it would have been obvious to try the claimed layout solution as taught by Hamada.

Claim 30
Kamal and Huang teach the device of claim 29, but fails to disclose the details of the second power supply line.

Hamada, however, teaches or suggests a device wherein the integrated circuit layout further comprises a second power supply line along a direction perpendicular to the dummy gate strip (see ground wiring 102 at lower borderlines 100a, Figs 1, 3-7, 9, 10, and 12; alternately see power supply wiring 101 of adjacent standard cell 1b at upper borderlines 100a, Figs. 1, 3-7, 9, 10, and 12), wherein the second active region comprises a second source region electrically coupled to the second power supply line (see discussion of the connections between the power supply wiring and respective source regions and between ground wiring and respective source regions, col. 4, lines 15-23 et seq.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include a second power line as taught by Hamada in the masks of Kamal and Huang, since it is a convenient and standard geometry for providing the power and ground lines necessary for driving standard cells of integrated circuits (see col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the second power supply line to drive the disclosed standard cell Hamada.

Claim 31
Kamal, Huang and Hamada teach the device of claim 27, wherein the first power supply line is electrically coupled to the second power supply line (see embodiment of Hamada whereby first power supply line 101 of standard cell 1 is electrically coupled to second power supply line 101 of adjacent standard cell 1b, through contacts 213a and 213b, Fig. 3, or through contacts 413a and 413b, Fig. 5, or through contacts 214a and 214b, Fig. 6, or through contacts 613a and 613b, Fig. 9).
Since both first and second power supply lines carry a reference voltage (i.e., VDD), an ordinary artisan would recognize that the two power supply lines are electrically coupled to one another.

It would have been obvious to one of ordinary skill in the art at the time of the invention to electrically couple a first and second power line, since it is a convenient and standard geometry for providing the power and ground lines necessary for driving standard cells of integrated circuits (see Hamada col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
Hamada.

Claim 32
Kamal, Huang and Hamada teach the device of claim 27, wherein the first power supply line is indirectly electrically coupled to the second power supply line (see embodiment of Hamada whereby first power supply line 101 of standard cell 1 is indirectly electrically coupled to second power supply line 101 of adjacent standard cell 1b, through contacts 213a and 213b, Fig. 3, or through contacts 413a and 413b, Fig. 5, or through contacts 214a and 214b, Fig. 6, or through contacts 613a and 613b, Fig. 9).
Since both first and second power supply lines carry a reference voltage (i.e., VDD), an ordinary artisan would recognize that the two power supply lines are indirectly electrically coupled to one another.

It would have been obvious to one of ordinary skill in the art at the time of the invention to indirectly electrically couple a first and second power line, since it is a Hamada col. 4, lines 35-39 and col. 5, lines 1-4 et seq.).
The resulting set of masks amounts to a combination of prior art elements according to known methods to yield predictable results.  Given the finite number of geometry solutions for the first and second power supply lines to drive the disclosed standard cell layout, it would have been obvious to try the claimed layout solution as taught by Hamada.


Claims 15, 17, 20, 33, 35, and 38 are rejected under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent Application Publication 2014/0124868 by Kamal et al. (“Kamal”) in view of U.S. Patent No. 7,679,106 to Hamada (“Hamada”).  

Claim 15
Kamal teaches a set of masks corresponding to an integrated circuit layout substantially as claimed, the integrated circuit layout comprising:
) a first cell (see left side standard cell, Fig. 4A) comprising a first active region (see upper p-type diffusion area 202 where it overlaps with first cell) and a first side boundary (see right side boundary of first cell); 

    PNG
    media_image2.png
    437
    472
    media_image2.png
    Greyscale

b) a second cell (see right side standard cell, Fig. 4A) comprising a second active region (see upper p-type diffusion area 202 where it overlaps with second cell) and a second side boundary along the first side boundary (see left side boundary of second cell); 
a first gate strip in the first cell parallel to the first side boundary and overlying the first active region (see crosshatched polyline gate strip oriented vertically through the first cell and parallel to right side boundary of the first cell);
d) a second gate strip in the second cell parallel to the second side boundary and overlying the second active region (see crosshatched polyline gate strip oriented vertically through the second cell and parallel to left side boundary of the second cell);
e) a blank region abutting the first active region and the second active region (see disclosure of a prior art embodiment whereby dummy gates 108 separate standard cells 100 from each other within a blank region abutting active regions 102, Fig. 1); and
f) a dummy gate strip parallel to and between the first gate strip and the second gate strip (see disclosure that because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]); wherein
g) the set of masks is formed based on the integrated circuit layout (see disclosure of a design workstation used for circuit, layout, and logic design of a semiconductor component, including storage medium 704 for recording data specifying logic circuit configurations, pattern data for photolithography masks, or mask pattern data for serial write tools such as electron beam lithography, ¶¶ [0033] and [0034]).

Kamal does not explicitly disclose an integrated circuit layout wherein first and second dummy gate strips overly one of the first active region or the second active region.

Hamada, however, discloses an integrated circuit layout wherein first and second dummy gate strips overly one of the first active region or the second active region (see disclosure of an integrated circuit layout that includes a first cell 1 and second cells 1b that include first and second gate strips comprising gate electrodes 3 and 6, and a dummy gate strip in the first and second cells comprising gate electrodes 9a and 11a (or 9b and 11b) between the first and second gate strips (see, e.g., FIG. 1 and column 3, line 62 to column 4, line 7).  The dummy gate strip forms a dummy PMOS transistor 10a (or 10b) and a dummy NMOS transistor 12a (or 12b) (see, e.g., column 4, lines 27-35 and 60-67).  Hamada further discloses that the dummy transistors isolate the first cell from the second cell (see, e.g., column 5, lines 31-47).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Hamada suggests, would have been prompted to include in the integrated circuit layout of Kamal a dummy gate strip, like the dummy gate strip in the first and second cells comprising gate electrodes 9a and 11a b and 11b) between the first and second gate strips as disclosed by Hamada, so as to improve the isolation of the first and second cells.
To the extent that Hamada does not expressly disclose first and second dummy gate strips in the first and second cells overlying the first and second diffused regions 2 and a blank region abutting the diffused regions (see, e.g., FIG. 1), such an arrangement would have been obvious to those of ordinary skill in the art.  For example, Kamal further shows that an arrangement of the first and second cells where a blank region abuts the first and second active regions was known in the art (see, e.g., Fig. 1).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and would have been prompted to include first and second dummy gate strips and a blank region between the first and second active regions so as to further improve the isolation of the first and second cells, and would have been prompted to implement the first and second dummy gate strips at least partly over the first and second active regions so as to further improve device performance.
Thus, a blank region abutting the first active region and the second active region, a first dummy gate strip in the first cell between the first gate strip and the first side boundary overlying the first active region and the blank region, and a second dummy gate strip in the second cell between the second gate strip and the second side boundary 

Claim 17
Kamal in view of Hamada teaches or suggests the set of masks of claim 15, wherein:
a) the first cell further comprises a third active region (see lower n-type diffusion area 202 where it overlaps with first cell, Kamal, Fig. 4A),
b) the second cell further comprises a fourth active region (see lower n-type diffusion area 202 where it overlaps with second cell, Kamal, Fig. 4A),
c) the first dummy gate strip overlies the third active region (see, e.g., Kamal, Fig. 4A, showing that the first and third active regions are aligned such that the first dummy gate strip would overlie both), and
d) the second dummy gate strip overlies the fourth active region (see, e.g., Kamal, Fig. 4A, showing that the second and fourth active regions are aligned such that the second dummy gate strip would overlie both).

Claim 20
Kamal in view of Hamada teaches or suggests the set of masks of claim 15, wherein the second side boundary is along the first side boundary in the blank region (see illustration that the side boundaries between standard cell 100 and adjacent standard cells would fall within the blank region outside of diffusion (i.e., active) areas 102, Hamada Fig. 1).

Claim 33
Kamal teaches a device substantially as claimed, the device comprising:
a) a first cell (see left side standard cell, Fig. 4A) comprising a first active region (see upper p-type diffusion area 202 where it overlaps with first cell) and a first side boundary (see right side boundary of first cell); 

    PNG
    media_image2.png
    437
    472
    media_image2.png
    Greyscale

b) a second cell (see right side standard cell, Fig. 4A) comprising a second active region (see upper p-type diffusion area 202 where it overlaps with second cell) and a second side boundary along the first side boundary (see left side boundary of second cell); 
c) a first gate strip in the first cell parallel to the first side boundary and overlying the first active region (see crosshatched polyline gate strip oriented vertically through the first cell and parallel to right side boundary of the first cell);
a second gate strip in the second cell parallel to the second side boundary and overlying the second active region (see crosshatched polyline gate strip oriented vertically through the second cell and parallel to left side boundary of the second cell);
e) a blank region abutting the first active region and the second active region (see disclosure of a prior art embodiment whereby dummy gates 108 separate standard cells 100 from each other within a blank region abutting active regions 102, Fig. 1); and
f) a dummy gate strip parallel to and between the first gate strip and the second gate strip (see disclosure that because two asymmetric cells 200 and 400 are placed adjacent to each other, the un-tied off dummy gate 218 of the first asymmetrical cell 200 and the tied off dummy gate 416 of the second asymmetrical cell 400 form a combined dummy gate 450, ¶ [0024]).

Kamal does not explicitly disclose a device wherein first and second dummy gate strips overly one of the first active region or the second active region.

Hamada, however, discloses a device wherein first and second dummy gate strips overly one of the first active region or the second active region (see disclosure of an integrated circuit layout that includes a first cell 1 and second cells 1b that include first and second gate strips comprising gate electrodes 3 and 6, and a dummy gate strip a and 11a (or 9b and 11b) between the first and second gate strips (see, e.g., FIG. 1 and column 3, line 62 to column 4, line 7).  The dummy gate strip forms a dummy PMOS transistor 10a (or 10b) and a dummy NMOS transistor 12a (or 12b) (see, e.g., column 4, lines 27-35 and 60-67).  Hamada further discloses that the dummy transistors isolate the first cell from the second cell (see, e.g., column 5, lines 31-47).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Hamada suggests, would have been prompted to include in the device of Kamal a dummy gate strip, like the dummy gate strip in the first and second cells comprising gate electrodes 9a and 11a (or 9b and 11b) between the first and second gate strips as disclosed by Hamada, so as to improve the isolation of the first and second cells.
To the extent that Hamada does not expressly disclose first and second dummy gate strips in the first and second cells overlying the first and second diffused regions 2 and a blank region abutting the diffused regions (see, e.g., FIG. 1), such an arrangement would have been obvious to those of ordinary skill in the art.  For example, Kamal further shows that an arrangement of the first and second cells where a blank region abuts the first and second active regions was known in the art (see, e.g., Fig. 1).

Thus, a blank region abutting the first active region and the second active region, a first dummy gate strip in the first cell between the first gate strip and the first side boundary overlying the first active region and the blank region, and a second dummy gate strip in the second cell between the second gate strip and the second side boundary overlying the second active region and the blank region, would have been obvious to those of ordinary skill in the art.

Claim 35
Kamal in view of Hamada teaches or suggests the device of claim 33, wherein:
a) the first cell further comprises a third active region (see lower n-type diffusion area 202 where it overlaps with first cell, Kamal, Fig. 4A),
 the second cell further comprises a fourth active region (see lower n-type diffusion area 202 where it overlaps with second cell, Kamal, Fig. 4A),
c) the first dummy gate strip overlies the third active region (see, e.g., Kamal, Fig. 4A, showing that the first and third active regions are aligned such that the first dummy gate strip would overlie both), and
d) the second dummy gate strip overlies the fourth active region (see, e.g., Kamal, Fig. 4A, showing that the second and fourth active regions are aligned such that the second dummy gate strip would overlie both).

Claim 38
Kamal in view of Hamada teaches or suggests the device of claim 33, wherein the second side boundary is along the first side boundary in the blank region (see illustration that the side boundaries between standard cell 100 and adjacent standard cells would fall within the blank region outside of diffusion (i.e., active) areas 102, Hamada Fig. 1).


Claims 16, 18, 19, 34, 36, and 37 are rejected under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent Application Publication 2014/0124868 by Kamal et al. Kamal”) in view of U.S. Patent No. 7,679,106 to Hamada (“Hamada”) as applied to claims 15, 17, 20, 33, 35, and 38 above, and further in view of U.S. Pub. No. 2011/0147765 to Huang et al. (“Huang”).  

Claim 16
Kamal in view of Hamada and Huang teaches or suggests the set of masks of claim 15, wherein the first dummy gate strip overlies a border between the first active region and the blank region (see, e.g., Huang, Fig. 1, Fig. 2 and ¶¶ [0014] and [0021], describing that the dummy gate structures 130 and 230 overlie a border between the active regions 106 and 108 and a blank isolation region 110).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to overlay the first dummy gate strip and the border between the blank and first active region, in order to provide improved device performance (see, e.g., Huang, ¶¶ [0014] and [0021]).
For this reason, overlaying the first dummy gate strip and the border between the blank and first active region would have been obvious to those of ordinary skill in the art.

Claim 18
Kamal in view of Hamada and Huang teaches or suggests the set of masks of claim 17, wherein:
a) the first dummy gate strip overlies a first edge of the blank region (see, e.g., Huang, Fig. 1, Fig. 2 and ¶¶ [0014] and [0021], describing that the dummy gate structures 130 and 230 overlie an edge of the active regions 106 and 108 and a blank isolation region 110), and
b) the first active region and the third active region abut the first edge of the blank region (see, e.g., Kamal, Fig. 1, further showing that in an arrangement comprising a blank region, the first and third active regions 102 abut a first edge of the blank region).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to overlay the first dummy gate strip and the first edge of the blank region, in order to provide improved device performance (see, e.g., Huang, ¶¶ [0014] and [0021]).
For this reason, overlaying the first dummy gate strip and the first edge of the blank region would have been obvious to those of ordinary skill in the art.

Claim 19
Kamal in view of Hamada and Huang teaches or suggests the set of masks of claim 18, wherein:
a) the second dummy gate strip overlies a second edge of the blank region (see, e.g., Huang, Fig. 1, Fig. 2 and ¶¶ [0014] and [0021], describing that the dummy gate structures 130 and 230 overlie an edge of the active regions 106 and 108 and a blank isolation region 110), and
b) the second active region and the fourth active region abut the second edge of the blank region (see, e.g., Kamal, Fig. 1, further showing that in an arrangement comprising a blank region, the second and fourth active regions 102 abut a second edge of the blank region).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to overlay the second dummy gate strip and a second edge of the blank region, in order to provide improved device performance (see, e.g., Huang, ¶¶ [0014] and [0021]).
For this reason, overlaying the second dummy gate strip and a second edge of the blank region would have been obvious to those of ordinary skill in the art.

Claim 34
Kamal in view of Hamada and Huang teaches or suggests the device of claim 33, wherein the first dummy gate strip overlies a border between the first active region and the blank region (see, e.g., Huang, Fig. 1, Fig. 2 and ¶¶ [0014] and [0021], describing that the dummy gate structures 130 and 230 overlie a border between the active regions 106 and 108 and a blank isolation region 110).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to overlay the first dummy gate strip and the border between the blank and first active region, in order to provide improved device performance (see, e.g., Huang, ¶¶ [0014] and [0021]).
For this reason, overlaying the first dummy gate strip and the border between the blank and first active region would have been obvious to those of ordinary skill in the art.

Claim 36
Kamal in view of Hamada and Huang teaches or suggests the set of masks of claim 35, wherein:
 the first dummy gate strip overlies a first edge of the blank region (see, e.g., Huang, Fig. 1, Fig. 2 and ¶¶ [0014] and [0021], describing that the dummy gate structures 130 and 230 overlie an edge of the active regions 106 and 108 and a blank isolation region 110), and
b) the first active region and the third active region abut the first edge of the blank region (see, e.g., Kamal, Fig. 1, further showing that in an arrangement comprising a blank region, the first and third active regions 102 abut a first edge of the blank region).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to overlay the first dummy gate strip and the first edge of the blank region, in order to provide improved device performance (see, e.g., Huang, ¶¶ [0014] and [0021]).
For this reason, overlaying the first dummy gate strip and the first edge of the blank region would have been obvious to those of ordinary skill in the art.

Claim 37
Kamal in view of Hamada and Huang teaches or suggests the device of claim 36, wherein:
 the second dummy gate strip overlies a second edge of the blank region (see, e.g., Huang, Fig. 1, Fig. 2 and ¶¶ [0014] and [0021], describing that the dummy gate structures 130 and 230 overlie an edge of the active regions 106 and 108 and a blank isolation region 110), and
b) the second active region and the fourth active region abut the second edge of the blank region (see, e.g., Kamal, Fig. 1, further showing that in an arrangement comprising a blank region, the second and fourth active regions 102 abut a second edge of the blank region).
A person of ordinary skill in the art could have combined the teachings of the references with predictable results, and as Huang suggests, would have been prompted to overlay the second dummy gate strip and a second edge of the blank region, in order to provide improved device performance (see, e.g., Huang, ¶¶ [0014] and [0021]).
For this reason, overlaying the second dummy gate strip and a second edge of the blank region would have been obvious to those of ordinary skill in the art.

XII. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '646 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '646 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.


Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.










/LUKE S WASSUM/Primary Examiner, Art Unit 3992   

Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992

lsw
29 December 2021